Name: Commission Regulation (EC) No 2790/95 of 1 December 1995 providing for the partial release of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  trade;  distributive trades;  agri-foodstuffs;  agricultural policy
 Date Published: nan

 No L 289/34 fENl Official Journal of the European Communities 2. 12. 95 COMMISSION REGULATION (EC) No 2790/95 of 1 December 1995 providing for the partial release of minimum stocks in the sugar sector year in all the regions of the Community, particularly those situated in the south where production is more forward, the minimum stocks should be brought down to the level of 3 % ; Whereas the said percentage should be applied in the place of the abovementioned 5 % from 1 December 1995 onwards on account in particular of the monthly system for establishing stocks held by undertakings ; Whereas the measured provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1 101 /95 (2), and in particular Article 12 (3) thereof, Whereas in order to ensure normal supplies to the Community as a whole or to one of its areas, there is a standing obligation, in the European territories of the Community, for minimum stocks to be maintained by each sugar producing undertaking or sugar refinery ; Whereas Article 1 of Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), fixed the level of minimum stocks to be held, as the case may be, at 5 % of the actual production within the A quota or 5 % of the quantity of sugar refined during the 1 2 months preceding the month in question ; whereas, pursuant to these provisions, this percentage has been brought down in turn to 3 % and to 0 % until 30 November 1995 in order to ensure normal supplies to the Community pending the arrival of the new production of the 1995/96 marketing year ; Whereas to permit such normal supplies to be better ensured at the appropriate time throughout the marketing HAS ADOPTED THIS REGULATION : Article 1 The percentages referred to in points (a) and (b) of Article 1 of Regulation (EEC) No 1789/81 are hereby reduced to 3 % during the period from 1 December 1995 to 30 November 1996. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 110 , 17. 5. 1995, p. 1 . 3 OJ No L 177, 1 . 7. 1981 , p. 39 .